                                                                              110 Cooper street #605
Schroeder Law                               PC                                     Babylon, NY 11702
Intellectual Property Law                                                  T 631 649 6109  F 631 649 8126


                                                                               gschroeder@schroederlawpc.com


November 18, 2019

                                                  Via ECF

Honorable Barbara C. Moses                                                                   11/18/2019
United States Magistrate Judge
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, NY 10007

                   Re:      Meat Innovations Inc., et al. v. AVA Companies, et al.
                            Civ. Action No.: 19-cv-05155 (KMW)(BCM)

Dear Judge Moses:

I am co-counsel for Defendants AVA Companies, AVA Pork Products, Inc., AVA Beef
Products, Inc., and Albert Girgenti in the above-identified civil action. The Court has scheduled
a Settlement Conference in this matter for 2:15 pm on November 25, 2019.

Mr. Girgenti, one of the named Defendants, passed away in late October. Counsel for Plaintiffs
Jonathan Moskin was advised on October 30, 2019 of Mr. Girgenti’s death. As of today, a
representative for the estate of Mr. Girgenti has not yet been appointed and, accordingly, we do
not have authority to make any representations on behalf of the estate, and there is no authorized
person to appear at the conference on Mr. Girgenti’s behalf.

We therefore respectfully request that the Settlement Conference be postponed until such time as
a representative for the estate of Mr. Girgenti is appointed. At such time, we will advise both the
Court and Mr. Moskin, and request the rescheduling of the Settlement Conference. Mr. Moskin
has advised that he will not be filing a letter opposing this request.

We thank the Court in advance for its assistance in this matter.              Application GRANTED. The
                                                                              settlement conference scheduled for
                                                                              November 25, 2019 is ADJOURNED
                                                  Respectfully submitted,     sine die. If and when the parties agree
                                                                              that they are ready to make productive
                                                  /s/ R. Glenn Schroeder      use of a judicially-supervised
                                                                              settlement conference, they shall (a)
                                                  R. Glenn Schroeder          file a joint letter on ECF so stating,
                                                                              and (b) contact Courtroom Deputy
                                                                              Kevin Snell at (212) 805-0228 to
cc:      Jonathan Moskin, Esq.                                                schedule the conference.
                                                                              SO ORDERED.

                                                                              __________________________
                                                                              Barbara Moses, U.S.M.J.
                                                                              November 18, 2019
